SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20769 MARKET & RESEARCH CORP. (Exact name of Registrant as Specified in Its Charter) Delaware 22-3341195 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 315 Post Road, 2nd Floor Westport, CT 06880 (Address of Principal Executive Offices with Zip Code) Registrant’s Telephone Number, Including Area Code: (203) 226-590 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNoo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares of common stock outstanding as of August 13, 2010 was 43,845,615. Transitional Small Business Disclosure Format (Check one):Yes oNoo MARKET & RESEARCH CORP. INDEX PART I – FINANCIAL INFORMATION Item 1 Condensed Balance Sheets at June 30, 2010 (Unaudited) and September 30, 2009 1 Condensed Statements of Operations (Unaudited) for the three monthsand nine months ended June 30, 2010 and 2009 (Unaudited) 2 Condensed Statements of Cash Flows (Unaudited) for nine months ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Condensed Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 Controls and Procedures 16 PART II – OTHER INFORMATION 17 SIGNATURES
